                           Case 1:21-cv-00213-N/A Document 1                                Filed 05/04/21                     Page 1 of 3



                                                                                                                                                           FORM 1
UNITED STATES COURT OF INTERNATIONAL TRADE

 MIRROR METALS INC.
                                                                                                          Plaintiff,                       21-00213
                                                          v.
 UNITED STATES OF AMERICA,
                                                                                                     Defendant.                            SUMMONS

TO: The Attorney General and the Secretary of Homeland Security:
  PLEASE TAKE NOTICE that a civil action has been commenced pursuant to 28 U.S.C. §1581(a) to
contest denial of the protest specified below (and the protests listed in the attached schedule).
                                                                                /s/ Mario Toscano
                                                                                Clerk of the Court


                                                                        PROTEST
  Port of                                                                      Date Protest
  Entry:           See attached schedules                                      Filed:                      See attached schedule
  Protest                                                                      Date Protest
  Number: See attached schedule                                                Denied:                     See attached schedule

  Importer: Mirror Metals Inc.
  Category of
  Merchandise:                  Steel
                                                       ENTRIES INVOLVED IN ABOVE PROTEST
          Entry                            Date of               Date of                Entry                            Date of               Date of
         Number                             Entry              Liquidation             Number                             Entry              Liquidation


                                                           See attached schedule




 Port Director,
 U.S. Customs & Border Protection                                                  Grunfeld, Desiderio, Lebowitz, Silverman & Klestadt LLP
 301 E. Ocean Blvd., Suite 1400                                                    599 Lexington Avenue, 36th floor
 Long Beach, CA 90802                                                              New York, New York 10022
                                                                                   RSeely@gdlsk.com
                                                                                   (212) 557-4000
 Address of Customs Port in Which Protest Was Denied                          Name, Address and Telephone Number of Plaintiff's Attorney


   Page 1



11101630_1
                  Case 1:21-cv-00213-N/A Document 1                 Filed 05/04/21   Page 2 of 3



                              CONTESTED ADMINISTRATIVE DECISION
                                         Appraised Value of Merchandise
                                         Statutory Basis                               Statement of Value


 Appraised:



 Protest Claim:



                                          Classification, Rate or Amount
                                              Assessed                                    Protest Claim
                                Paragraph                                          Paragraph
       Merchandise           or Item Number                  Rate               or Item Number              Rate




                                                      Other
 State specifically the Decision [as Described in 19 U.S.C.§1514(a)] and the Protest Claim: The Importer of
 Record received Section 232 Product Exclusions on the subject products (BIS-2018-0006-3214, BIS-2018-
 0006-9842, BIS-2018-0006-167099, BIS-2018-0006-167100, BIS-2018-0006-172220, BIS-2018-0006-
 171967) and is entitled to a refund of the additional 25% duties paid.


 The issue which was common to all such denied protests: the Importer of Record had Section 232 exclusions
 covering the subject products and CBP failed to apply the exclusion.



Every denied protest included in this civil action was filed by the same above-named importer, or by an
authorized person in his behalf. The category of merchandise specified above was involved in each entry of
merchandise included in every such denied protest. The issue or issues stated above were common to all such
denied protests. All such protests were filed and denied as prescribed by law. All liquidated duties, charges or
exactions have been paid, and were paid at the port of entry unless otherwise shown.



                                                         /s/ Robert F. Seely

                                                         Date: 5/04/2021



Page 2


11101630_1
                  Case 1:21-cv-00213-N/A Document 1        Filed 05/04/21   Page 3 of 3




     PROTEST           DATE PROT       DATE
     NUMBER              FILED        DECIDED      ENTRY NUM       ENTRY DATE       LIQ DATE
  2704-20-121323         4/13/2020    11/06/2020   224-4734425-4    05/15/2019      04/10/2020
  2704-20-134957         6/20/2020    12/23/2020   224-4736434-4    08/01/2019      06/26/2020
  2704-20-137210         7/16/2020    12/31/2020   224-4736541-6    08/07/2019      07/03/2020




  Port Director
  U.S. Customs & Border Protection
  301 E. Ocean Blvd., Suite 1400
  Long Beach, CA 90802




                                     Page 1 of 1




11101630_1
